DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “the first pipeline cost metadata and the second pipeline cost metadata regarding a rate of active cycles in which the pipeline is blocked”.  Paragraph [0127] states “this pipeline cost may be determined in terms of percentage a percentage of unhalted cycles that the pipeline is blocked not a rate of active cycles. Therefore, new matter has been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20080162972) in view of Branover et al. (US 20090235105).
Regarding claim 1, Liu teaches
A processor comprising: 
at least one core to execute instructions, the at least one core including a cache memory hierarchy including at least one translation lookaside buffer (TLB) and at least one core-included cache memory; ([0016], “Another type EMON counter is a MLC/LLC cache miss usually means they require higher BW to system interconnect. It also means the program will not be effectively executing instruction since most of time the problem will be stalled waiting for data return.”, and [0018], “TLB miss is also a type of EMON counter. Similar to MLC/LLC miss, a TLB miss usually means stalling the core until data has returned.”)
a performance monitor coupled to the at least one core, the performance monitor to monitor performance of the at least one core, the performance monitor including a first counter to count misses in the at least one TLB and a second counter to count misses in the at least one core-included cache memory, ([0013], “Architecture events inside a processor are usually detected by a series of physical counters implemented in different areas of the processor. These counters maybe referred to as EMON counters. EMON counters are performance monitoring counters that reside in each function unit that counts the number of specific events that has occurred during a period of time.” [0019], “There are many more counters defined in any processor. For example, Intel's P4 processor contains more than 200 counters. Some of the counters are for performance tuning while others are for debug/validation purposes. The four counters mentioned above, instruction retired, MLC/LLC cache miss, branch misprediction and TLB miss are crucial to the power management discussed here within.”)
the performance monitor to calculate pipeline cost metadata based at least in part on the first counter and the second counter; and (Table 1, [0019], “There are many more counters defined in any processor. For example, Intel's P4 processor contains more than 200 counters. Some of the counters are for performance tuning while others are for debug/validation purposes. The four counters mentioned above, instruction power down sequence should be initiated 210.”, where the pipeline cost metadata is the counter values in the EMON such as the cache misses and TLB misses which are used to determine whether to power up or power down the cpu based on the counters related to threshold values as described in Table 1)
a power controller coupled to the performance monitor, the power controller to receive a software request for the at least one core to enter into a second low power state and cause the at least one core to enter into a first low power state based at least in part on the pipeline cost metadata, the first low power state different than the second low power state. ([0012], “a power control unit (PCU) to make appropriate power decisions”, [0025], “The method 200 begins when the system is in idle mode 205. When each timer interval is reached, architectural event power optimization logic (AEPOL) examines the counts and decides whether a power up or power down sequence should be initiated 210.”)
Liu does not teach the software request or the first and second low power states but Branover teaches these concepts.
a software request for the at least one core to enter into a second low power state and cause the at least one core to enter into a first low power state based at least in part on the pipeline cost metadata, the first low power state different than the second low power state. ([0051], “Therefore, once it has been determined, for example by PMC 714, that the software/system has requested a transition to a low -power state, e.g. C6-PMC 714 inside controller 718--may promote a transition to a given C-state requested by the system, to a transition to another C-state, based on the indication received from LMP 716 whether transition to a deep C-state or low -power-state should be allowed to take place. Thus, for example, a request to transition to C5-state may be promoted to a transition to C6-state. In one set of embodiments, LMP block 716 may be configured to track both history and recent state status for making a decision whether to allow a given transition to proceed as requested, indicate that the requested transition should be demoted to a transition to a higher performance (lower C) state, or indicate that the requested transition should be promoted to a transition to a lower performance (higher C) state, possibly a zero-power (C6) state.”)
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu to override the software recommended power state to save additional power.  Furthermore, being able to override the recommended power state improves on Liu by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification 
Regarding claim 7, Liu does not teach but Branover teaches wherein the performance monitor is to calculate interrupt rate metadata regarding a rate of incoming interrupts and communicate the interrupt rate metadata to the power controller. (Fig. 6, [0061], “The monitoring function exemplified in the embodiment shown in FIG. 6 may be considered as a means of predicting incoming interrupts when the system is engaged in heavy transfers (e.g. FILE transfers), as increased file transfer activity can be responsible for generating numerous interrupts. A high interrupt rate may be indicative of the processing unit, CPU or corresponding cores remaining in the non-active state for consistently short time periods. The non-active-state counter may or may not be engaged by specifying a higher saturation value than the specified threshold value that may be used for making the decision whether to allow the transition to the requested target power-state.” And [0059], “In this case the target power-state may again be a zero-power state, or C6-state. The value of a non-active-state counter may be checked to determine if it is less than a first value (or specific value), which may have been specified in advance (306). When the (value of the) non-active-state counter is not less than the specified value (i.e. it is greater than or equal to the specified (first) value, where the value of the non-active-state counter may be allowed to saturate at a second value higher than the first value), the monitoring function may indicate that the target 
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu to demote the power state if the interrupt rate is above a threshold.  Furthermore, being able to demote a power state improves on Liu by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “by monitoring state residency and predicting various types of interrupts (e.g. TT interrupts, end-of-DMA interrupts, and/or I/O based interrupts), processing units, processors, and/or processor cores may be transitioned into various target power-states with more efficiency, achieving a more optimal balance between power savings and performance.”, [0022]
Regarding claim 8, Liu does not teach but Branover teaches wherein the power controller is to receive a software request for the at least one core to enter into a second low power state and cause the at least one core to enter into a first low power state when the interrupt rate metadata exceeds a third threshold, the first low power state a shallower low power state than the second low power state. (Fig. 6, ([0051], “Therefore, 
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu to demote the power state if the interrupt rate is above a threshold.  Furthermore, being able to demote a power state improves on Liu by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “by monitoring state residency and predicting various types of interrupts (e.g. TT interrupts, end-of-DMA interrupts, and/or I/O based interrupts), processing units, processors, and/or processor cores may be transitioned into various target power-states with more efficiency, achieving a more optimal balance between power savings and performance.”, [0022]
Regarding claim 11, Liu teaches further comprising a dedicated interconnect to couple the performance monitor and the power controller, the performance monitor to communicate the pipeline cost metadata to the power controller via the dedicated interconnect. ([0023], “Each branch 135 of the push bus 125 may monitor one core 105 with all the EMON counters 130. All the data collected from the EMON counters 130 by the push bus 125 is then sent to the PCU 115.”)


s 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Branover in view of Vanka et al. (US 2017/0038813).
Regarding claim 2, Liu and Branover do not teach Vanka teaches wherein the power controller is to cause the at least one core to enter into a different low power state, when the pipeline cost metadata indicates that a second pipeline cost subsequent to the at least one core being in the second low power state exceeds by at least a first threshold a first pipeline cost subsequent to the at least one core being in a first low power state. ([0051], “As would also be understood, entering the core/CPU into a low power mode also typically results in one or more cache(s) associated with the core/CPU to be flushed and/or placed into a low power mode or state along with the core/CPU. Bringing the core/CPU out of the low power mode, correspondingly typically results in the one or more cache(s) being brought out of the low power mode or state and/or repopulated with the cache lines present when the cache was placed in the low power mode.”, [0054-57], “Knowing how long the core will be able to stay in LPM1, the power leakage (shown in mA) of the core while in LPM1, and the entry/exit power cost for LPM1, the PCD can determine whether taking the core to LPM1 results in any actual power savings compared to leaving the core in Active mode for the same time period. The same determination may also be made for LPM2 if desired or as part of a selection of a "best" low power mode to enter if desired. … As shown in FIG. 3B, in addition to the latency and power cost of bringing the core/CPU out of LPM2, there is also a latency and power cost of re-populating or rebuilding the cache(s) associated with the core/CPU. … prior to entering the idle state, the core/CPU was performing tasks or threads that required many fetches by the cache, the additional exit latency and power percentage, or threshold for the low power mode to be justified.” And [0090],” If all low power modes for the core/CPU, or for all cores/CPUs, have not been considered, the method 600 returns to block 620 and begins the calculations/determinations for the next low power mode of the core/CPU or for the next core/CPU.”) 
Vanka is cited to teach a similar concept of power and performance of an electronic device.  Based on Vanka, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu to select the best power state by comparing data via a threshold.  Furthermore, being able to select the best power state improves on Liu by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification for “improved implementation of low power 
Regarding claim 4, Liu and Branover do not teach Vanka teaches wherein the power controller is to enable low power state demotion operation when the pipeline cost metadata indicates that a second pipeline cost subsequent to the at least one core being in a second low power state exceeds by at least a first threshold a first pipeline cost subsequent to the at least one core being in a first low power state.([0054], “Knowing how long the core will be able to stay in LPM1, the power leakage (shown in mA) of the core while in LPM1, and the entry/exit power cost for LPM1, the PCD can determine whether taking the core to LPM1 results in any actual power savings compared to leaving the core in Active mode for the same time period. The same determination may also be made for LPM2 if desired or as part of a selection of a "best" low power mode to enter if desired.”, [0086], “For example, in some embodiments, the block 650 may comprise comparing the power cost of keeping a core/CPU in an active state with the power cost of placing the core/CPU into a low power state (such as LPM2 of FIG. 3A). The power cost from placing the core/CPU into the low power state may be determined in an embodiment by first multiplying the power consumption/leakage of the core/CPU in the low power state by the period of time the core/CPU is "resident" in the low power state to obtain a "raw" power cost. The period of time that the core/CPU is "resident" in the low power state may be determined based on an entry/exit latency of the core/CPU as well as on the latency of re-populating one or more cache(s) associated with the core/CPU. This "raw" power cost may be adjusted by an entry/exit power cost of the core/CPU for the low power state, as well as a power percentage, or threshold for the low power mode to be justified.” And [0090],” If all low power modes for the core/CPU, or for all cores/CPUs, have not been considered, the method 600 returns to block 620 and begins the calculations/determinations for the next low power mode of the core/CPU or for the next core/CPU.” Where selection of the “best” low power mode is interpreted as a comparison to a threshold of the cost of the low power modes)
Vanka is cited to teach a similar concept of power and performance of an electronic device.  Based on Vanka, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu and Branover to select the best power state by comparing data via a threshold.  Furthermore, being able to select the best power state improves on Liu and Branover by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification for “improved implementation of low power modes for cores/CPUs based on the operating state, and in particular the operating state of the cache memory associated with the cores/CPUs modes.”, [0004]
Regarding claim 5, Liu and Branover do not teach but Vanka teaches wherein the power controller is to calculate a comparison result based on a first subset of the selection of a "best" low power mode to enter if desired.”, [0086], “For example, in some embodiments, the block 650 may comprise comparing the power cost of keeping a core/CPU in an active state with the power cost of placing the core/CPU into a low power state (such as LPM2 of FIG. 3A). The power cost from placing the core/CPU into the low power state may be determined in an embodiment by first multiplying the power consumption/leakage of the core/CPU in the low power state by the period of time the core/CPU is "resident" in the low power state to obtain a "raw" power cost. The period of time that the core/CPU is "resident" in the low power state may be determined based on an entry/exit latency of the core/CPU as well as on the latency of re-populating one or more cache(s) associated with the core/CPU. This "raw" power cost may be adjusted by an entry/exit power cost of the core/CPU for the low power state, as well as a power cost of re-populating the one or more cache(s) associated with the core/CPU, to determine a final, total power cost of placing the core/CPU into the low power mode.” And [0088], “the determination of block 650 may instead require that the "cost savings" from placing the core/CPU into the low power mode exceed the power cost of the fully active mode by a pre-determined amount, percentage, or threshold for the low power mode to be  If all low power modes for the core/CPU, or for all cores/CPUs, have not been considered, the method 600 returns to block 620 and begins the calculations/determinations for the next low power mode of the core/CPU or for the next core/CPU.” Where selection of the “best” low power mode is interpreted as a comparison to a threshold of the cost of the low power modes)
Vanka is cited to teach a similar concept of power and performance of an electronic device.  Based on Vanka, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu and Branover to select the best power state by comparing data via a threshold.  Furthermore, being able to select the best power state improves on Liu and Branover by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification for “improved implementation of low power modes for cores/CPUs based on the operating state, and in particular the operating state of the cache memory associated with the cores/CPUs modes.”, [0004]
Regarding claim 6, Liu and Branover do not teach but Vanka teaches wherein the power controller is to enable low power state demotion operation in response to the comparison result being greater than a first threshold, the first threshold comprising a demotion threshold. ([0054], “Knowing how long the core will be able to stay in LPM1, the power leakage (shown in mA) of the core while in LPM1, and the entry/exit power cost for LPM1, the PCD can determine whether taking the core to LPM1 results in any actual power savings compared to leaving the core in Active mode for the same time selection of a "best" low power mode to enter if desired.”, [0086], “For example, in some embodiments, the block 650 may comprise comparing the power cost of keeping a core/CPU in an active state with the power cost of placing the core/CPU into a low power state (such as LPM2 of FIG. 3A). The power cost from placing the core/CPU into the low power state may be determined in an embodiment by first multiplying the power consumption/leakage of the core/CPU in the low power state by the period of time the core/CPU is "resident" in the low power state to obtain a "raw" power cost. The period of time that the core/CPU is "resident" in the low power state may be determined based on an entry/exit latency of the core/CPU as well as on the latency of re-populating one or more cache(s) associated with the core/CPU. This "raw" power cost may be adjusted by an entry/exit power cost of the core/CPU for the low power state, as well as a power cost of re-populating the one or more cache(s) associated with the core/CPU, to determine a final, total power cost of placing the core/CPU into the low power mode.” And [0088], “the determination of block 650 may instead require that the "cost savings" from placing the core/CPU into the low power mode exceed the power cost of the fully active mode by a pre-determined amount, percentage, or threshold for the low power mode to be justified.” And [0090],” If all low power modes for the core/CPU, or for all cores/CPUs, have not been considered, the method 600 returns to block 620 and begins the calculations/determinations for the next low power mode of the core/CPU or for the next core/CPU.” Where selection of the “best” low power mode is interpreted as a comparison to a threshold of the cost of the low power modes)

Regarding claim 3, Branover teaches 
wherein the power controller is to receive a second software request for the at least one core to enter into the first low power state and cause the at least one core to enter into the second low power state, ([0051], “Therefore, once it has been determined, for example by PMC 714, that the software/system has requested a transition to a low -power state, e.g. C6-state, controller 718 may prevent this transition from taking place, and in some cases may demote requested C-state transitions to corresponding transitions to another C-state. For example, a requested transition to a C6-state may be demoted to a transition to C5-state or C4-state. In a similar manner, controller 718--or more specifically, in the embodiment shown in FIG. 2, PMC 714 inside controller 718--may promote a transition to a given C-state requested by the system, to a transition to another C-state, based on the indication received from LMP 716 whether transition to a deep C-state or low -power-state should be allowed to take place. Thus, for example, a request to transition to C5-state may be promoted to a transition to C6-state. In one set of embodiments, LMP block 716 may be configured to track both history and recent state status for making a decision whether to allow a given transition to proceed as requested, indicate that the requested transition should be demoted to a transition to a higher performance (lower C) state, or indicate that the requested transition should be promoted to a transition to a lower performance (higher C) state, possibly a zero-power (C6) state.”
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu to override the software recommended power state to save additional power.  Furthermore, being able to override the recommended power state improves on Liu by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “by monitoring state residency and predicting various types of interrupts (e.g. TT interrupts, end-of-DMA interrupts, and/or I/O based interrupts), processing units, processors, and/or processor cores may be transitioned into various target power-states with more efficiency, achieving a more optimal balance between power savings and performance.”, [0022]
Liu and Branover do not teach Vanka teaches when the pipeline cost metadata indicates that the second pipeline cost exceeds by less than a second threshold the first selection of a "best" low power mode to enter if desired.”, [0086], “For example, in some embodiments, the block 650 may comprise comparing the power cost of keeping a core/CPU in an active state with the power cost of placing the core/CPU into a low power state (such as LPM2 of FIG. 3A). The power cost from placing the core/CPU into the low power state may be determined in an embodiment by first multiplying the power consumption/leakage of the core/CPU in the low power state by the period of time the core/CPU is "resident" in the low power state to obtain a "raw" power cost. The period of time that the core/CPU is "resident" in the low power state may be determined based on an entry/exit latency of the core/CPU as well as on the latency of re-populating one or more cache(s) associated with the core/CPU. This "raw" power cost may be adjusted by an entry/exit power cost of the core/CPU for the low power state, as well as a power cost of re-populating the one or more cache(s) associated with the core/CPU, to determine a final, total power cost of placing the core/CPU into the low power mode.” And [0088], “the determination of block 650 may instead require that the "cost savings" from placing the core/CPU into the low power mode exceed the power cost of the fully active mode by a pre-determined amount, percentage, or threshold for the low power mode to be justified.” And [0090],” If all low power modes for the core/CPU, or for all 
Vanka is cited to teach a similar concept of power and performance of an electronic device.  Based on Vanka, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu and Branover to select the best power state by comparing data via a threshold.  Furthermore, being able to select the best power state improves on Liu and Branover by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification for “improved implementation of low power modes for cores/CPUs based on the operating state, and in particular the operating state of the cache memory associated with the cores/CPUs modes.”, [0004]
Regarding claim 9, Branover teaches
wherein the power controller is to receive a software request for a low power state of the at least one core in which the at least one TLB is to be flushed, and the at least one core to enter into a low power state in which the at least one TLB is not flushed, ([0051], “Therefore, once it has been determined, for example by PMC 714, that the software/system has requested a transition to a low -power state, e.g. C6-state, controller 718 may prevent this transition from taking place, and in some cases may demote requested C-state transitions to corresponding transitions to another C-state.” 
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu to override the software recommended power state to increase performance while still reducing power.  Furthermore, being able to override the recommended power state improves on Liu by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “by monitoring state residency and predicting various types of interrupts (e.g. TT interrupts, end-of-DMA interrupts, and/or I/O based interrupts), processing units, processors, and/or processor cores may be transitioned into various target power-states with more efficiency, achieving a more optimal balance between power savings and performance.”, [0022]
Liu and Branover do not teach but Vanka teaches based at least in part on the pipeline cost metadata. ([0051], “As would also be understood, entering the core/CPU into a low power mode also typically results in one or more cache(s) associated with the core/CPU to be flushed and/or placed into a low power mode or state along with the core/CPU. Bringing the core/CPU out of the low power mode, correspondingly typically results in the one or more cache(s) being brought out of the low power mode or state and/or repopulated with the cache lines present when the cache was placed in the low power mode.”, [0054-57], “Knowing how long the core will be able to stay in LPM1, the 
Vanka is cited to teach a similar concept of power and performance of an electronic device.  Based on Vanka, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Liu and Branover to select the best power state by comparing data via a threshold.  Furthermore, being able to select the best power state improves on Liu and Branover by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification for “improved implementation of low power modes for cores/CPUs based on the operating state, and in particular the operating state of the cache memory associated with the cores/CPUs modes.”, [0004]
Regarding claim 10, Branover teaches
the power controller is to receive a software request for the at least one core to enter into a first low power state and cause the at least one core to enter into a different low power state ([0051], “Therefore, once it has been determined, for example by PMC 714, that the software/system has requested a transition to a low -power state, e.g. C6-state, controller 718 may prevent this transition from taking place, and in some cases may demote requested C-state transitions to corresponding transitions to another C-state.”)
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective 
 Liu and Branover do not teach but Vanka teaches wherein based at least in part on the pipeline cost metadata associated with a plurality of cache memories of the cache memory hierarchy. ([0051], “As would also be understood, entering the core/CPU into a low power mode also typically results in one or more cache(s) associated with the core/CPU to be flushed and/or placed into a low power mode or state along with the core/CPU. Bringing the core/CPU out of the low power mode, correspondingly typically results in the one or more cache(s) being brought out of the low power mode or state and/or repopulated with the cache lines present when the cache was placed in the low power mode.”, [0054-57], “Knowing how long the core will be able to stay in LPM1, the power leakage (shown in mA) of the core while in LPM1, and the entry/exit power cost for LPM1, the PCD can determine whether taking the core to LPM1 results in any actual power savings compared to leaving the core in Active mode for the same time period. 


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanka et al. (US 2017/0038813) in view of Branover et al. (US 20090235105).
Regarding claim 12, Vanka teaches
A machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: 
receiving, in a power controller of a processor, pipeline cost metadata from a performance monitor of the processor, the pipeline cost metadata comprising ratio information regarding number of cache misses per number of active cycles; ([0051], “As would also be understood, entering the core/CPU into a low power mode also typically results in one or more cache(s) associated with the core/CPU to be flushed and/or placed into a low power mode or state along with the core/CPU. Bringing the core/CPU 
comparing a first value of the pipeline cost metadata associated with operation of the processor subsequent to a first low power state to a second value of the pipeline cost metadata associated with operation of the processor subsequent to a second low power state; determining whether a result of the comparison exceeds a first threshold; and ([0054], “Knowing how long the core will be able to stay in LPM1, the power leakage (shown in mA) of the core while in LPM1, and the entry/exit power cost for LPM1, the PCD can determine whether taking the core to LPM1 results in any actual power savings compared to leaving the core in Active mode for the same time period. The same determination may also be made for LPM2 if desired or as part of a selection of a "best" low power mode to enter if desired.”, [0086], “For example, in some embodiments, the block 650 may comprise comparing the power cost of keeping a core/CPU in an active state with the power cost of placing the core/CPU into a low power state (such as LPM2 of FIG. 3A). The power cost from placing the core/CPU into the low power state may be determined in an embodiment by first multiplying the power consumption/leakage of the core/CPU in the low power state by the period of time the core/CPU is "resident" in the low power state to obtain a "raw" power cost. The period of time that the core/CPU is "resident" in the low power state may be determined based on percentage, or threshold for the low power mode to be justified.” [0092], “method 600 may evaluate all possible low power modes for a core/CPU at the same time. In these embodiments, block 650 may further include a determination of a "best" low power mode” Where selection of the “best” low power mode is interpreted as a comparison to a threshold of the cost of the low power modes)
Vanka does not teach but Branover teaches
in response to determining that the comparison result exceeds the first threshold, enabling the power controller for demotion operation in which in response to a software request for the second low power state, the power controller causes at least one core of the processor to enter into the first low power state, the first low power state a shallower low power state than the second low power state. ([0051], “Therefore, once it has been determined, for example by PMC 714, that the software/system has requested a transition to a low -power state, e.g. C6-state, controller 718 may prevent this transition from taking place, and in some cases may demote requested C-state transitions to corresponding transitions to another C-state.”)

Vanka and Branover do not teach but Park teaches
the pipeline cost metadata comprising ratio information regarding number of cache misses per number of active cycles; ([0029], “The workload analyzer 202 may also receive cache miss ratio data from cache 112 on an interface 214. The workload analyzer 202 may calculate, for each of the processing cores 106, 108, and 110, a ratio of the core stall time versus the core execution time.”)
Park is cited to teach a similar concept of power and performance of an electronic device.  Based on Park, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Vanka and Branover to use a cache miss ratio to make 
Regarding claim 13, Branover teaches wherein the method further comprises: receiving, in the power controller, interrupt rate metadata from the performance monitor; determining whether the interrupt rate metadata exceeds a second threshold; and in response to determining that the interrupt rate metadata exceeds the second threshold, enabling the power controller for the demotion operation. (Fig. 6, [0061], “The monitoring function exemplified in the embodiment shown in FIG. 6 may be considered as a means of predicting incoming interrupts when the system is engaged in heavy transfers (e.g. FILE transfers), as increased file transfer activity can be responsible for generating numerous interrupts. A high interrupt rate may be indicative of the processing unit, CPU or corresponding cores remaining in the non-active state for consistently short time periods. The non-active-state counter may or may not be engaged by specifying a higher saturation value than the specified threshold value that may be used for making the decision whether to allow the transition to the requested target power-state.” And [0059], “In this case the target power-state may again be a zero-power state, or C6-state. The value of a non-active-state counter may be checked to determine if it is less than a first value (or specific value), which may have been specified in advance (306). When the (value of the) non-active-state counter is not less than the specified value (i.e. it is greater than or equal to the specified (first) value, 
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Vanka to demote the power state if the interrupt rate is above a threshold.  Furthermore, being able to demote a power state improves on Vanka by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “by monitoring state residency and predicting various types of interrupts (e.g. TT interrupts, end-of-DMA interrupts, and/or I/O based interrupts), processing units, processors, and/or processor cores may be transitioned into various target power-states with more efficiency, achieving a more optimal balance between power savings and performance.”, [0022]

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vanka, Branover, and Park further in view of Song (US 20100332856).

in response to determining that the comparison result does not exceed the first threshold, determining whether the comparison result is less than a third threshold; and in response to determining that the comparison result is less than the third threshold, enabling the power controller for promotion operation in which in response to the software Filed Via EFS46ITL.3734US (AA2650-US)request for the second low power state, the power controller causes the at least one core of the processor to enter into the first low power state.(Table 1, [0007], “The C-states are mapped to ACPI standard C-state. For instance, if the utilization is less than 50%, the OS will promote the C-state from C1 to C2. If the utilization is greater than 60% the OS will demote the C-state from C2 to C1. This policy works very well for a wide range of workloads until introduction of long latency C-states such as CC6 (core power gating).”)
Song is cited to teach a similar concept of power and performance of an electronic device.  Based on Song, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Vanka, Branover, and Park to demote/promote the power state based on the comparisons to thresholds.  Furthermore, being able to demote/promote power states improves on Vanka, Branover, and Park by being able to optimally pick power states to balance power and performance. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to optimally balance power and performance

Song is cited to teach a similar concept of power and performance of an electronic device.  Based on Song, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Vanka and Branover to demote/promote the power state based on the comparisons to thresholds.  Furthermore, being able to demote/promote power states improves on Vanka by being able to optimally pick power states to balance power and performance. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to optimally balance power and performance

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramani et al. (US 20150268711) in view of Liu and Park
Regarding claim 17, Ramani teaches 

a processor having at least one core to execute instructions and comprising a pipeline, at least one translation lookaside buffer (TLB) and at least one cache memory, 
a performance monitor coupled to the at least one core, the performance monitor to monitor performance of the at least one core, the performance monitor to calculate first pipeline cost metadata based at least in part on first miss information of the at least one TLB and first miss information of the at least one cache memory, the first pipeline metadata associated with a first low power state and second pipeline cost metadata based at least in part on second miss information of the at least one TLB and second miss information of the at least one cache memory, the second pipeline metadata associated with a second low power state, and a power controller coupled to the performance monitor to receive the first pipeline cost metadata and the second pipeline cost metadata and determine whether to override a low power state request from a software entity based at least in part on the first pipeline cost metadata and the second pipeline cost metadata, the first pipeline cost metadata and the second pipeline cost metadata regarding a rate of active cycles in which the pipeline is blocked; and a dynamic random access memory coupled to the processor. (Fig. 4, [0029], “Still further, cache controller 230 may include a cache utilization logic 238 which may be present in certain embodiments to determine whether to allow a flush to occur on entry to a low power state based on an analysis of an extent to which core performance is reliant on use of the cache memory”, [0049], “For example, in another embodiment in addition to this flush latency determination, low power state selection, and flush operation, a cache utilization determination may be made and based on the determination, a flush may be prevented. That is, based on cache utilization statistics (such as the above counts of cache line states), it can be determined how much a core is relying on the cache memory for performance, and in a situation where high reliance is present, a flush may be avoided, e.g., by not entering into a low power state that does not provide a retention voltage. For this analysis, instead of comparing a break even residency with a time until a next event, a core cache utilization (e.g., measured using a number of cache lines (and optionally of particular cache coherency states) used by a give core) can be compared to a cache performance threshold. If it is determined that the utilization exceeds this threshold, a flush may be prevented, and the processor may be controlled to enter a low power state in which a retention voltage is provided to the cache memory (such that a flush does not occur). “ [0047], “If the break even latency value does not exceed this expected time, control passes to block 385 where it can be determined whether another low power state is available, given the minimal time until the next expected event. This determination of the other low power state may proceed generally as described here, in an embodiment.”,  [0050], “Referring now to Table 1, shown is pseudocode for determining whether a requested low power state is suitable based on information regarding break even residency (including dynamic flush latency information) and OS information. In the embodiment shown, information for the determination is obtained at least in part from MSR information; however embodiments may determine or obtain this information from other sources. In general, Table 1 operates to determine whether a retention voltage is provided for a requested low power state, and if not, a break even residency may be compared to an expected time until a next activity (referred to as "time until next tick"). If this break even 
Ramani does not teach but Liu teaches
comprising a pipeline, at least one translation lookaside buffer (TLB) and at least one cache memory, ([0016], “Another type EMON counter is a MLC/LLC cache miss. Programs experience lots of MLC/LLC cache miss usually means they require higher BW to system interconnect. It also means the program will not be effectively executing instruction since most of time the problem will be stalled waiting for data return.”, and [0018], “TLB miss is also a type of EMON counter. Similar to MLC/LLC miss, a TLB miss usually means stalling the core until data has returned.”)
to calculate first pipeline cost metadata based at least in part on first miss information of the at least one TLB and first miss information of the at least one cache memory, the first pipeline metadata associated with a first low power state and second pipeline cost metadata based at least in part on second miss information of the at least one TLB and second miss information of the at least one cache memory, (Table 1, [0019], “There are many more counters defined in any processor. For example, Intel's timer interval is reached, architectural event power optimization logic (AEPOL) examines the counts and decides whether a power up or power down sequence should be initiated 210.”, where the pipeline cost metadata is the comparison of counter values per unit time in the EMON such as the cache misses and TLB misses which are used to determine whether to power up or power down the cpu based on the counters related to threshold values as described in Table 1, where the count of the cache and TLB misses are the number of misses per time period which is compared to a threshold)
Ramani and Liu do not teach but Park teaches
the first pipeline cost metadata and the second pipeline cost metadata regarding a rate of active cycles in which the pipeline is blocked; ([0028], “For each core, RPM 116 may collect a core stall time due to memory access and a core execution time. The core stall time and core execution times may be explicitly provided or estimated via one or more counters.” And [0029], “The workload analyzer 202 may also receive cache miss ratio data from cache 112 on an interface 214. The workload analyzer 202 may calculate, for each of the processing cores 106, 108, and 110, a ratio of the core stall time versus the core execution time.” Where a blocked pipeline is interpreted as a stall)
Park is cited to teach a similar concept of power and performance of an electronic device.  Based on Park, it would have been obvious before the effective filing .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ramani, Liu and Park in view of Vanka and Branover.
Regarding claim 18, Ramani does not teach but Vanka teaches wherein the power controller is to override the low power state request based on a comparison between the first pipeline cost metadata and the second pipeline cost metadata.
([0054], “Knowing how long the core will be able to stay in LPM1, the power leakage (shown in mA) of the core while in LPM1, and the entry/exit power cost for LPM1, the PCD can determine whether taking the core to LPM1 results in any actual power savings compared to leaving the core in Active mode for the same time period. The same determination may also be made for LPM2 if desired or as part of a selection of a "best" low power mode to enter if desired.”, [0086], “For example, in some embodiments, the block 650 may comprise comparing the power cost of keeping a core/CPU in an active state with the power cost of placing the core/CPU into a low power state (such as LPM2 of FIG. 3A). The power cost from placing the core/CPU into 
Vanka is cited to teach a similar concept of power and performance of an electronic device.  Based on Vanka, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ramani, Liu and Park to select the best power state by comparing data via a threshold.  Furthermore, being able to select the best power state improves on Ramani, Liu and Park by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification for “improved implementation of low power modes for cores/CPUs based on the operating state, and in particular the operating state of the cache memory associated with the cores/CPUs modes.”, [0004]
Ramani, Liu, and Vanka do not teach but Branover teaches
power controller is to override the low power state ([0051], “Therefore, once it has been determined, for example by PMC 714, that the software/system has requested 
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ramani, Liu, Park and Vanka to override the software recommended power state to increase performance while still reducing power.  Furthermore, being able to override the recommended power state improves on Ramani, Liu, Park and Vanka by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “by monitoring state residency and predicting various types of interrupts (e.g. TT interrupts, end-of-DMA interrupts, and/or I/O based interrupts), processing units, processors, and/or processor cores may be transitioned into various target power-states with more efficiency, achieving a more optimal balance between power savings and performance.”, [0022]

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramani, Liu and Park in view of Branover et al. (US 20090235105).
Regarding claim 19, Ramani, Liu and Park does not teach but Branover teaches wherein the performance monitor is further to calculate interrupt rate metadata regarding a rate of incoming interrupts and communicate the interrupt rate metadata to the power controller. (Fig. 6, [0061], “The monitoring function exemplified in the 
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said 
Regarding claim 20, Ramani, Liu and Park does not teach but Branover teaches wherein the power controller is to override the low power state request further based on a comparison between the interrupt rate metadata and a threshold. (Fig. 6, [0061], “The monitoring function exemplified in the embodiment shown in FIG. 6 may be considered as a means of predicting incoming interrupts when the system is engaged in heavy transfers (e.g. FILE transfers), as increased file transfer activity can be responsible for generating numerous interrupts. A high interrupt rate may be indicative of the processing unit, CPU or corresponding cores remaining in the non-active state for consistently short time periods. The non-active-state counter may or may not be engaged by specifying a higher saturation value than the specified threshold value that may be used for making the decision whether to allow the transition to the requested target power-state.” And [0059], “In this case the target power-state may again be a zero-power state, or C6-state. The value of a non-active-state counter may be checked 
Branover is cited to teach a similar concept of power and performance of an electronic device.  Based on Branover, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ramani, Liu and Park to demote the power state if the interrupt rate is above a threshold.  Furthermore, being able to demote a power state improves on Ramani, Liu and Park by being able to increase performance while still reducing power. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “by monitoring state residency and predicting various types of interrupts (e.g. TT interrupts, end-of-DMA interrupts, and/or I/O based interrupts), processing units, processors, and/or processor cores may be transitioned into various target power-states 
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive for claims 1 and 17. The Applicant’s representative argues that “there is no calculation of pipeline cost metadata based at least in part on multiple counters”. The Examiner respectfully disagrees. Liu uses the cache and TLB miss count per time period and compares it against thresholds to determine whether the system should enter a turbo mode or low power mode. Merriam Webster dictionary defines calculate as “to determine by mathematical processes, to reckon by exercise of practical judgement, or to solve or probe the meaning of”. A comparison is a mathematical process (i.e. greater than, equal to, or less than). Therefore, the Applicant’s arguments are not persuasive.
Applicant’s arguments, see pgs. 1-2, filed 10/19/2020, with respect to the rejection(s) of claim(s) 1 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu and Branover.
Applicant’s arguments, see pgs. 1-2, filed 10/19/2020, with respect to the rejection(s) of claim(s) 12 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vanka, Branover, and Park.
pgs. 1-2, filed 10/19/2020, with respect to the rejection(s) of claim(s) 17 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramani, Liu, and Park

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
January 29, 2021

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187